             Case 1:18-cv-03670-CCB Document 85 Filed 05/12/20 Page 1 of 2
                                                                                                                           C yr i l V. Sm ith
                                                                                                           Z uc k er m an S p ae d er L L P
                                                                                                           c s m ith @ zuc k er m an .c o m
                                                                                                                        ( 41 0) 9 4 9- 11 4 5




May 12, 2020

VIA CM-ECF

Honorable Catherine C. Blake
United States District Judge
United States District Court for the District of Maryland
101 West Lombard Street
Chambers 7D
Baltimore, MD 21201

            Re:        Fire and Police Retiree Health Care Fund, San Antonio v.
                       David D. Smith, et al., Civil No. CCB-18-3670



Dear Judge Blake:

         We are counsel for Plaintiffs, but we write on behalf of all parties in response to this Court’s
letter to counsel dated May 7, 2020.

       First, all parties have agreed to participate in a confidential mediation session with Robert
A. Meyer, Esq. of JAMS on May 14, 2020. Accordingly, the parties do not believe that an
amended scheduling order is necessary at this time, but the matter should be revisited if the
mediation proves unsuccessful, as discussed further below.

        Second, the parties are at an impasse on the discovery matters addressed in Plaintiffs’ letter
motion dated March 13, 2020. Defendants have agreed to respond to that motion within one week
of notice by either party to the Court that the mediation has concluded unsuccessfully. At the time
of such notice, the parties will also meet and confer about a scheduling order and will then submit
either a joint or competing proposals within one week of providing that notice.

        Subject to this Court’s approval, we also propose to provide a confidential status report to
the Court on mediation by May 26, indicating whether the mediation has concluded or not, and if
so, successfully or unsuccessfully.

       Thank you for your consideration in connection with this matter. We would be pleased to
provide any additional information the Court might require.


 1 0 0 E . P R AT T S T . , S U I T E 2 4 4 0 , B AL T I M O R E , M D 2 1 2 0 2 - 1 0 3 1 | T 4 1 0 . 3 3 2 . 0 4 4 4 | F 4 1 0 . 6 5 9 . 0 4 3 6

      Z U C K E R M AN S P AE D E R L L P | W AS H I N G T O N , D C | N E W Y O R K | T AM P A | B AL T I M O R E



                                                                                                                                        7246257.1
             Case 1:18-cv-03670-CCB Document 85 Filed 05/12/20 Page 2 of 2
VIA CM-ECF
H O N . C AT H E R I N E C . B L A K E
M AY 1 2 , 2 0 2 0
P AG E 2




                                         Respectfully submitted,

                                         /s/ Cyril V. Smith

                                         Cyril V. Smith




 cc:        All counsel of record (via CM-ECF)




                                                                             7246257.1
